Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 6/24/2021.
Claims 1-9 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Claim 8 is directed to estimating a purchase timing of an aerosol generation device based on acquired usage information. The limitations as drafted, is a process that under its broadest reasonable interpretation, such as managing personal behavior for marketing or sales and covers Certain Methods of Organizing Human activity under  2A-prong 1.  Under 2A, prong 2: The additional elements of  a processor for performing generic computer functions such as acquiring, estimating and outputting information related to the purchase timing.  The published application specification discloses on paragraph  “The processor 91 reads the program from the storage 93, expands the program into the main memory 92, and executes the above process according to the program”. As can be seen by the specification, the processor is performing generic computer functions of processing data (acquiring, estimating and 
	The claim do not provide an inventive step under 2B, as discussed with respect to step 2A prong two. If the claims amount to no more than mere instructions to apply the exception using generic computer components and cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B.  The claim is ineligible.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent claims 1 and 9 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims.
	 Dependent Claims 2-7 do not include meaningful limitations that transform the exception into a patent eligible application such that the claim amounts to “significantly or substantially” more than the exception itself and are rejected under the same analysis as above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alarcon (2015/0332379 hereinafter Alarcon).
	With respect to claims 1, 8-9, Alarcon teaches methods and apparatus for:
	A usage information unit that acquires usage information of an aerosol generation device to which a replaceable member consumed with use is attachable (See Figure 3 and paragraph 0015 for data regarding users' vamping habits and/or supply status can be stored locally (i.e., by the retailer 38), in a network environment (i.e. in the database), or in both locations);
	A purchase estimation unit that estimates a purchase timing of the member purchased in plurality based on the acquired usage information (See Figure 3 and paragraph 0017 for when data indicating that a user is low on e-Cig supplies (e.g., pack battery life, smoke juice, cartomizers, and/or the like)…. based on data regarding the user's vaping habits and when he or she will be likely to need refill supplies);
	An output unit that outputs information related to the purchase timing (i.e.  Updated or new products can also be sent to users instead of or in addition to refill supplies)(Figure 3 and paragraph 0017).
.   
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alarcon in view of  Wataru (JP 2004013750 hereinafter  Wataru).
	With respect to claim 2, Alarcon teaches the purchase estimation unit estimates the purchase timing of the member based on the usage information (i.e. likely to need refills supplies based on the user’s usage on paragraphs 0015-0017). Alarcon is silent as to purchase history of the member. Nevertheless, Wataru teaches on paragraph .
Claims 3-6 are is rejected under 35 U.S.C. 103 as being unpatentable over Alarcon in view of  Carroll et al. (2003/0065564 hereinafter Carroll).
	With respect to claims 3-4,  Alarcon teaches the purchase estimation unit estimates the purchase timing of the member based on the usage information (i.e. likely to need refills supplies based on the user’s usage on paragraphs 0015-0017). Alarcon is silent as to taking into account the replacement timing of the member based on usage amount. Nevertheless, Caroll teaches on paragraph 0039 “ from an analysis of such amount-of-use and time data, it is possible to make a prediction concerning when the consumer is likely to require a replacement cartridge”.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included replacement estimation for purchase timing in Alarcon in order to better predict when the member is likely to need to replacement.

	With respect to Claims 5-6,  Alarcon teaches the purchase estimation unit estimates the purchase timing of the member based on the usage information (i.e. likely to need refills supplies based on the user’s usage on paragraphs 0015-0017). Alarcon is silent as to taking into account an opportunity usage amount for each suction and a 

References cited but not applied in the current rejection: 
	Article by Yanchenko, Anna K, ,Titled " Hierarchical Dynamic Modeling for Individualized Bayesian Forecasting" teaches improved forecasting of customer/household-specific purchasing behavior informs decisions about personalized pricing and promotions on a continuing basis. This is a big data, big modeling and forecasting setting involving many thousands of customers and items on sale, requiring sequential analysis, addressing information flows at multiple levels over time, and with heterogeneity of customer profiles and item categories.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688